Citation Nr: 1453628	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-43 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbar spine spondylolisthesis.  

2.  Entitlement to service connection for cervical spondylosis, to include as secondary to the service-connected lumbar spine spondylolisthesis.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1970 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issue of entitlement to service connection for cervical spondylosis to include as secondary to lumbar spondylolisthesis is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by limitation of motion and complaint of pain.  The evidence does not show that forward flexion of the lumbar spine has been functionally limited to 60 degrees or less, that the combined range of motion of the lumbar spine has been functionally limited 120 degrees or less, or that muscle spasm or guarding has been severe enough to result in either an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  The Veteran has not been shown to have been prescribed bed rest to treat his back disability.

3.  The Veteran does not have ankylosis in his spine.

4.  No neurologic impairment has been diagnosed as part of the Veteran's service connected back disability.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1110, 1131, 1155, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5239 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in August 2009.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, and scheduled a hearing, but then cancelled it.  As such, his hearing request is considered to have been withdrawn.

The Veteran was afforded VA examinations in December 2009 and August 2013 to address his service-connected lumbar spine disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions, considered along with the medical evidence of record, are adequate because they were performed by a medical professional, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Moreover, the examinations fully provided the findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Finally, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, and the Veteran has not identified any potentially relevant records that have not been obtained.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and his representative have not identified any outstanding evidence that needs to be obtained.  

As described, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



Entitlement to a Disability Rating in Excess of Ten Percent for Lumbar Spine Spondylolisthesis

The Veteran filed a claim for an increase in his 10 percent evaluation for his lumbar spine disability in May 2009.  In a January 2010 rating decision the RO denied his increase, and the Veteran appealed the decision.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id. The Board has considered whether a staged rating is warranted; however, as will be discussed below, the symptoms related to the Veteran's low back disability have not changed in severity over the course of the appeal as to warrant the assignment of a staged rating. 

The Veteran is currently in receipt of a 10 percent evaluation for his low back disability under Diagnostic Code 5239.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for a lower back disability when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  

The next higher rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless either ankylosis or a fractured spine is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

After a full review of the record, including the present level of disability and current lay and medical findings, the Board concludes that a rating in excess of 10 percent for the service connected lumbar spondylolisthesis is not warranted.

The Board notes that the Veteran received continuing treatment for his chronic back pain at the Kansas City, Amarillo and Denver VAMCs between January and December 2009.  

The Veteran submitted a lay statement from his fiancée in June 2009.  In that lay statement, his fiancée noted that the Veteran had experienced a great deal of fatigue, as well as pain in his lower back and neck, and that he became moody, depressed and anxious as time went on.  She further noted that because her fiancée's pain, he was dependent on her to take care of the house, pay the bills and drive him around.  

The Veteran was afforded a VA examination in December 2009 for his lumbar spine.  At that examination, the Veteran reported that he has been treated on multiple occasions over the 20 years prior to that examination for his lumbar spine with epidural shots which usually gave him some improvement.  He continued to have symptoms of low back pain, weakness, stiffness, fatigability and lack of endurance.  He reported that his back pain was at a continuous level of seven in the morning and increased to a nine in the evening.  He stated he also took Morphine for the pain, and that he had flares of low back discomfort in the legs which would leave him bedridden for one to two days.  He further reported no associated weakness or numbness in the legs and denied any radiation of pain into his legs.  

Upon examination, the examiner noted that the Veteran had a normal gait and was not using a cane.  He was able to move on and off the table and chair with no difficulty.  His straight leg test was negative and there was no evidence of scoliosis, muscle spasm or tenderness to palpation.  The Veteran's active and passive range of motion showed discomfort at the end of the following ranges of motion: flexion of 0 to 90 degrees, extension of 0 to 20 degrees, right and left lateral flexion of 0 to 30 degrees and right and left rotation of 0 to 30 degrees.  X-rays of the Veteran's lumbar spine showed spondylolisthesis at L5-S1 with no scoliosis, and moderate disc loss.  The examiner diagnosed the Veteran with lumbar spine degenerative disc disease, degenerative joint disease, spondylosis and spondylolisthesis with no radiculopathy.  The examiner also noted that with regard to DeLuca v. Brown, the Veteran had no loss of coordination or change in active or passive range of motion during repeat testing.  8 Vet. App. 202 (1995).

In August 2013 the Veteran was afforded a second VA examination of his lumbar spine.  At that examination, the examiner reviewed the Veteran's claims file and physically examined the Veteran.  The Veteran reported that his back hurt everyday at the time of the examination, but again he denied experiencing pain that radiated into either leg.  He did report that his back pain was aggravated by prolonged standing and by lifting or carrying any weight over forty pounds.  He stated that his lumbar spine disability had not required bed rest for the 12 months prior to the examination.  

Upon examination, the examiner found that the Veteran's range of motion measurements were as follows: his flexion ended at 90 degrees, with painful motion beginning at 90 degrees; his extension ended at 25 degrees with painful motion beginning at 25 degrees; his right and left lateral flexion ended at 20 degrees with painful motion beginning at 20 degrees; and his right and left lateral rotation ended at 30 degrees with no evidence of painful motion.  The examiner noted that the Veteran had functional loss of his lumbar spine, specifically including less movement than normal and pain on movement.  He had no tenderness or pain to palpation for joints and had no guarding or muscle spasms of the lumbar spine.  The examiner noted that the Veteran had no neurological abnormalities or findings related to the lumbar spine such as bowel or bladder problems.  Further, the Veteran had no evidence of IVDS and incapacitating episodes.  The examiner also noted that the Veteran did not use any assistive devices.  The examiner noted that the Veteran's lumbar spine did not affect his ability to work.  

Given the evidence of record, the Board finds that a disability rating in excess of 10 percent for the service connected lumbar spine disability is not warranted for the appeal period.  In this regard, the competent and probative evidence does not demonstrate that there was a forward flexion of the lumbar spine less than 60 degrees, or a combined range of motion of the lumbar spine 120 degrees or less or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Board notes that in the Veteran's VA examinations his flexion has never been restricted to 60 degrees or less; specifically, at his December 2009 and August 2013 VA examinations the Veteran's forward flexion ended at 90 degrees with pain beginning at 90 degrees.  

Therefore, the Board finds lumbar range of motion at no time warranted an increased evaluation.  In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45.  See generally DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of his lumbar spine disability, notably his pain.  However, the Board places greater probative value on the objective clinical findings which do not support the Veteran's contentions regarding the severity of his disability.  In addition, there is no additional uncompensated limitation of lumbar motion that can provide any basis for an increased rating based on pain on functional use.  Id.  

The Board acknowledges that the Veteran's range of motion is at times painful, but even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, the Veteran has been consistently shown to be able to flex his back to well beyond 60 degrees, and painful motion was not shown to start until well after 60 degrees.  Additionally, repetitive motion did not decrease the Veteran's range of motion.  At the Veteran's August 2013 VA examination, the examiner noted that the Veteran did experience functional limitation as a result of his low back disability in the form of reduced motion and pain on movement, but it was not found noted that other symptoms such as weakness or fatigability did not so functionally limit the Veteran's range of motion as to warrant a rating in excess of 10 percent.  

The Board notes that there is no evidence of any diagnosis of IVDS.  The Veteran stated that his flare ups in 2009 caused him to be bedridden for weeks at a time, however, the examiner did not diagnose him with IVDS and he made no mention of such flare ups in his August 2013 examination.  

The Board has also considered the Veteran's statements that his disability is worse than the 10 percent rating he currently receives, and the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board acknowledges that through the submission of statements discussed above, the Veteran has reported chronic low back pain which causes him difficulty in prolonged standing and walking.  The Board further notes that the Veteran is required to self-medicate and rest frequently as a result of the pain.  Moreover, the Board acknowledges that the Veteran has had to be taken care of by his fiancée, as there are times he is unable to care for himself due to his back pain.  The Board does observe that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  He is not, however, competent to identify a specific level of disability of his low back disability according to the appropriate diagnostic codes.  Rather, this determination is arrived at after a review of all the competent evidence of record.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the numerous examination reports and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's lumbar disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria and the Board finds that the pain and functional impairment reported has been appropriately considered in the currently assigned 10 percent rating in effect during the appeal period.  Of note, the Veteran's complaints have been considered and weighed in considering whether his range of motion was more functionally limited than shown at the VA examinations.  The Veteran has received VA treatment for a number of problems, but has not been shown to have received extensive treatment for his back.  Moreover, the VA examinations have consistently found that the Veteran continues to possess extensive range of motion, in spite of any functional limitations. 

The regulations also provide that any neurologic impairment should be rated separately and then combined with the orthopedic rating.  However, in this case, the Veteran has not been diagnosed with any neurologic impairment as a result of his back disability, and the Veteran consistently denied any pain radiating from his back into his lower extremities.  The VA examination in 2013 also specifically found no neurologic disability to be present.  As such, a separate neurologic rating is not warranted.

In light of the above, the claim for a higher rating for the Veteran's lumbar spine disability must be denied.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 5239, specifically provide for disability ratings for the Veteran's disability based on symptoms which include pain and limitation of motion, the Veteran's predominant back symptoms.  See 38 C.F.R. § 38 C .F.R. § 4.114.  The 10 percent rating under Diagnostic Code 5239 was granted based on recognition of the Veteran's symptomatic disability characterized by pain and limitation of motion.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Additionally, to the extent that the Veteran has reported incapacitation during flare-ups, the schedular rating criteria provide for higher ratings should the incapacitation reach a certain threshold which the Veteran has not been shown to have reached.  

Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's lumbar spine related symptoms within the parameters of the schedular rating that is assigned.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the lumbar spine disability with pain and limitation of motion.

Moreover, to the extent that it could be argued that the Veteran's back disability is not being appropriately rated, based on the assertion that his fiancée has to care for him at times, the fact remains that the Veteran has not been hospitalized for his back disability, and it has not been shown to cause marked interference with employment, two of the "governing norms" of an extraschedular rating.  In fact at his most recent VA examination, the examiner specifically opined that the Veteran's back disability did not impact his ability to work.
  
As such, referral for consideration of an extraschedular evaluation is not warranted.  

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not suggested that his lumbar spine disability precludes gainful employment.  Therefore, a claim for TDIU has not been raised.




ORDER

A disability rating in excess of 10 percent for lumbar spine spondylolisthesis is denied.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

In February 2010 the Veteran filed a notice of disagreement (NOD) to the January 2010 rating decision denying service connection on a direct basis for his cervical spine spondylosis.  In that NOD, the Veteran asserted that his cervical spine disability had been caused or aggravated by his service-connected lumbar spine disability, thereby raising a secondary service connection claim.

The Veteran was afforded a cervical spine examination in August 2013.  At that examination, the Veteran reported that he experienced neck pain 2-3 times a week, aggravated by flexing forward, and radiating into his left arm and hand.  The examiner opined that it was less likely than not that the Veteran's cervical spine condition was due to or the result of his service connected lumbar spine disability, but failed to opine specifically as to whether his cervical spine disability was aggravated by his lumbar spine disability. 

Importantly, the Court of Appeals for Veterans Claims (CAVC or Court) has found that when a medical opinion asserts that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, it is unclear whether such an opinion encompasses the question of aggravation under 38 C.F.R. § 3.310.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  The Court found that such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See id. 

Given the specific Court directives on this particular point of law, the Board concludes that an addendum opinion should be sought to ascertain whether the Veteran's diagnosed cervical spine disability was aggravated by his service-connected lumbar spine disability.  38 C.F.R. § 3.159(c)(4)(holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who provided the August 2013 VA opinion for the Veteran's cervical spine disability.  If the August 2013 VA examiner is unavailable, the Veteran's claims file should be provided to another examiner for review.  If an opinion cannot be provided without an examination, one should be provided.  A complete rationale should be provided for any opinion. 

The examiner should again review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's cervical spine disability was either caused or aggravated (permanently increased in severity) by his service-connected lumbar spine disability.

For the examiner's benefit, an opinion which simply concludes that the cervical spine disability is not "secondary to" the lumbar spine disability is insufficient for the purpose of adjudicating whether aggravation occurred.  Rather, the examiner should explain whether the lumbar spine disability made the cervical spine spondylosis permanently worse beyond the natural course of the condition.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


